 

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION FEB 17 2021

U.S. CLERK'S OFFICE
INDIANAPOLIS, INDIANA

UNITED STATES OF AMERICA, )
Plaintiff, 5
V. | CAUSE NO.
RICKY BLYTHE, He 21200047 IMS -DLP
Defendant. )
INDICTMENT
The Grand Jury charges that:
| COUNT 1
21 U.S.C. § 841

Possession with Intent to Distribute Controlled Substances
On or about January 28, 2021, in the Southern District of Indiana, RICKY BLYTHE,
. defendant herein, knowingly and intentionally possessed with the intent to distribute 500 grams or
more of a mixture or substance containing a detectable amount of methamphetamine, a Schedule

Ii controlled substance, in violation of Title 21, United States Code, Section 841(a)(1).

COUNT 2
18 U.S.C. § 922(2)(1)
Felon in Possession of a Firearm
- Qn or about January 28, 2021, in the Southern District of Indiana, RICKY
BLYTHE, defendant herein, knowing that he had been convicted of a crime punishable by

imprisonment for a term exceeding one year (to wit: felony Criminal Confinement under Cause

Number 49G02-1212-FC-086659 in Marion County, Indiana; felony Possession of

Methamphetamine under Cause Number 49G20-1709-F5-036815 in Marion County, Indiana), did

 
knowingly possess in and affecting interstate or foreign commerce a firearm, that is: a Smith &
Wesson 38 Special revolver, a Century Arms Model RAS47 rifle, a Trooper Model MK III .357
caliber revolver, a Heritage Model Rough Rider .22 caliber revolver, and/or a Winchester 12 gauge

shotgun; in violation of Title 18, United States Code, Section 922(g)(1).

FORFEITURE

1. Pursuant to Title 21, United States Code, Section 853, if convicted of the offense
set forth in the Indictment, the defendant shall forfeit to the United States any and all property
constituting or derived from any proceeds the defendant obtained directly or indirectly as a result
of the offense, and any and all property used or intended to be used in any manner or. part to commit
and to facilitate the commission of the offense.

2. The United States shall be entitled to forfeiture of substitute property pursuant to
Title 21, United States Code, Section 853(p), and as incorporated by Title 28, United States Code,
Section 2461(c), if any of the property described above in paragraph 1, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided

without difficulty.
 

3. Pursuant to Title 18, United States Code, Section 924(d), if convicted of the offense

set forth in Count Two of the Indictment, the defendant shall forfeit to the United States “any

firearm or ammunition involved in” the offense.

A TRUE BILL:

    

REPERSON

JOHN E. CHILDRESS
Acting United States Attorney

Michelle P. Brady

Assistant United States Attorney

 
